20200246
                                                                                FILED
                                                                        IN THE OFFICE OF THE
                                                                     CLERK OF SUPREME COURT
                                                                         NOVEMBER 19, 2020
                                                                      STATE OF NORTH DAKOTA




                     IN THE SUPREME COURT
                     STATE OF NORTH DAKOTA

                                2020 ND 239

In the Interest of K.R.C.W., A Child


Grand Forks County Social
Service Center,                                     Petitioner and Appellee
      v.
K.R.C.W., a child,
W.B., mother,                                                  Respondents
      and
C.A.M., father,                                   Respondent and Appellant



                                No. 20200246

Appeal from the Juvenile Court of Grand Forks County, Northeast Central
Judicial District, the Honorable Lolita G. Hartl Romanick, Judge.

AFFIRMED.

Per Curiam.

Thomas A. Gehrz, Assistant State’s Attorney, Grand Forks, ND, for petitioner
and appellee; submitted on brief.

Laura C. Ringsak, Bismarck, ND, for respondent and appellant C.A.M.;
submitted on brief.
                             Interest of K.R.C.W.
                                No. 20200246

Per Curiam.

[¶1] C.A.M. appeals from a district court order terminating his parental
rights, arguing the State failed to show by clear and convincing evidence the
child was suffering or would probably suffer serious physical, mental, moral or
emotional harm. We affirm.

[¶2] C.A.M. and B.W. were the parents of K.R.C.W., born in 2016. K.R.C.W.
tested positive for marijuana at birth. In June 2017 the court placed K.R.C.W.
into foster care. On July 28, 2020, a termination of parental rights trial was
held. Only C.A.M. appeared. At the conclusion of trial, the court found
K.R.C.W. was deprived and the conditions were likely to continue, the child
was suffering or would likely continue to suffer serious physical, mental, moral,
or emotional harm, and the child was in foster care for at least 450 of the
previous 660 nights. The court entered a judgment terminating the parental
rights of C.A.M. and B.W.

[¶3] We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (7). See In re
A.L., 2011 ND 189, ¶ 9, 803 N.W.2d 597 (explaining N.D.C.C. § 27-20-
44(1)(c)(2) is clear and provides a juvenile court “may terminate parental rights
solely on a finding of (1) deprivation and (2) that ‘[t]he child has been in foster
care . . . for at least four hundred fifty out of the previous six hundred sixty
nights.”’) (Emphasis in original.)

[¶4] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                        1